Case 2:19-bk-22197-WB   Doc 62 Filed 01/31/20 Entered 01/31/20 17:08:01   Desc
                         Main Document    Page 1 of 3
Case 2:19-bk-22197-WB   Doc 62 Filed 01/31/20 Entered 01/31/20 17:08:01   Desc
                         Main Document    Page 2 of 3
        Case 2:19-bk-22197-WB                      Doc 62 Filed 01/31/20 Entered 01/31/20 17:08:01                                      Desc
                                                    Main Document    Page 3 of 3



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
17151 Newhope Street, Suite 203, Fountain Valley, CA 92708

A true and correct copy of the foregoing document entitled (specify): OBJECTIONS TO CONFIRMATION OF CHAPTER
13 PLAN will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
        Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
        (date) January 31, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
        determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the
        email addresses stated below:

Onyinye N Anyama onyi@anyamalaw.com, anyamainfo@gmail.com;info_anyama@ecf.courtdrive.com
Nancy K Curry (TR) TrusteeECFMail@gmail.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
Edward T Weber ed@eweberlegal.com
                                                                   Service information continued on
attached page

2. SERVED BY UNITED STATES MAIL:
On (date) January 31, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Debtor - Dominique C Edwards - 19316 Reinhart Avenue, Carson, CA 90746
Judge: Honorable Julia W. Brand - 255 E. Temple Street, Suite 1382, Los Angeles, CA 90012

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 January 31, 2020                Crystal Dalton
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
